                                                                                                                 OGLETREE, DEAKINS, NASH,
                                                                                                                 SMOAK & STEWART, P.C.

          Ogletree                                     USDCSDNY
                                                       J)OCUMENT
                                                                                                                 Attorneys at Law
                                                                                                                 IO Madison Avenue, Suite 400

          Deakins                                      ELECTRONICALLY FILED
                                                       DOC#:- - - - : - - 1 - c : - - - I - - - -
                                                                                                                 Morristown, NJ 07960
                                                                                                                 Telephone: 973.656.1600
                                                                                                                 Facsimile: 973.656.1611
                                                                                                                 www.ogletreedeakins.com
                                                       DATE FILED:-j''---J'-f--==="'--
              Michael Nacchio
              973.630.2328
              michael.nacchio@ogletreedeakins.com

                                                                               January 7, 2020
                                                               So ordered. ·Tne co"%::'.,eV'\c~ ?~v·,o----LS'-'/
              Via ECF
                                                               .Schedu\ed ~ ::fct'"'\wG.0-f lo 2_0-z..o ,s                                1
              Honorable Alvin K. Hellerstein
              United States District Judge
                                                               o.._oJ~J'(<'\ed               tj-o        t-1\0.,C\r-_ 61 7.__0L.-0               C\_-\

                                                                 \D: CC)
              Southern District of New York
              500 Pearl Street
              New York, NY 10601-4150
                                                                                  P-,M.
                                                                                                                (12_ k V~C::S--
                                                                                                                            1 - '6 -Lo2-o
                                   Re: Denita Govia v. Evolv Solutions, LLC et al, Antonio Gonzalez, Andres
                                       Morales, Daniel Strohman, and Caress Gonzalez
                                       Docket No. 16 Civ. 7442 (AKH)

              Dear Judge Hellerstein:

                      This firm represents Defendant Evolv Solutions LLC ("Evolv"). Evolv filed for Chapter
              11 bankruptcy protection in the District of Kansas on July 12, 2019. This action has remained
              stayed against Evolv since then pursuant to 11 U.S.C. § 362. Additionally, by Order of this
              Court dated November 26, 2019, this firm's representation of the Individual Defendants was
              terminated. On December 16, 2019, this Court also enlarged Plaintiffs time until February 21,
              2020 for Plaintiff to move the Bankruptcy Court for leave to vacate the automatic stay. She has
              not yet done so.

                      Accordingly, Evolv writes with Plaintiffs consent to request adjournment of the status
              conference scheduled for January 10, 2020 until after either February 21, 2020 or when Plaintiff
              has notified this Court of the disposition of any motion made to the Bankruptcy Court.

                        Thank you for your consideration of this request.

                                                                             Respectfully submitted,

                                                                             OGLETREE, DEAKINS, NASH,
                                                                             SMOAK & STEWART, P.C.

                                                                             s/ Michael Nacchio

                                                                             Steven J. Luckner
                                                                             Michael N acchio


Atlanta • Austtn • Binningham • Bloomfield Hills • Boston • Oiarleston • Charlotte • Chicago • Cleveland • Columbia • Dallas • Denver • Greensboro
Greenville • Houston • Indianapolis • Jackson • Kansas City • Las Vegas • Los Angeles • Memphis • Miami • Minneapolis • Morristown • Nashville • New Orleans
Orange County • Philadelphia • Phoenix • Pittsburgh • Portland • Raleigh • St Louis • St Thomas • San Antonio • San Francisco • Tampa • Torrance • Tucson • Washington

                                                                A South Carolina Professional Corporation
                                                            Peter 0. Hughes• New Jersey Managing Shareholder
Honorable Alvin K. Hellerstein
Govia v. Evolv et al.
January 7, 2020


cc:   Megan Goddard, Esq. (via ECF).

                                       41333026.1


                                       41338638.1




                                                    -
